
	
		II
		109th CONGRESS
		2d Session
		S. 4066
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit the designation of Brazil under title V of
		  the Trade Act of 1974.
	
	
		1.Generalized system of
			 preferences
			(a)FindingsCongress
			 makes the following findings:
				(1)The generalized
			 system of preferences (GSP) is an important economic tool which gives
			 developing countries duty free access to United States markets for certain
			 products.
				(2)Brazil has
			 utilized the benefits of the generalized system of preferences to gain access
			 into United States markets and to increase Brazil's imports of automotive
			 brakes, refined copper cathodes, refined copper wires, plywood, parts of
			 generators, and other products.
				(3)Brazil is the
			 third leading beneficiary under the generalized system of preferences with
			 respect to access into the United States markets. The total value of imports
			 from Brazil under the generalized system of preferences was over $3,600,000,000
			 in 2005.
				(4)When granting
			 benefits under the generalized system of preferences to a country, the
			 President is directed to consider the country’s commitment to a liberal trade
			 policy.
				(5)Brazil has
			 imposed prohibitive antidumping duties of over 100 percent against United
			 States and Argentine exports of polyethylene terephthalate (PET), which is a
			 resin widely used to make plastic packaging for soft drinks, foods, cosmetics,
			 and pharmaceuticals.
				(6)Brazil failed to
			 conduct antidumping investigations properly, in apparent violation of Article
			 VI of the General Agreement on Tariffs and Trade 1994, giving the United States
			 companies no opportunity to fully defend themselves or cure alleged defects in
			 their responses, despite their attempts to cooperate fully.
				(b)Ineligibility
			 for generalized system of preferences
				(1)In
			 generalSection 502(b)(1) of the Trade Act of 1974 (19 U.S.C.
			 2462(b)(1)) is amended by adding at the end the following:
					
						(J)Brazil.
						.
				(2)Effective
			 dateThe amendment made by this subsection applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
				
